DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 10, 12, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Mayer et al. (U.S. Publication No. 2014/0134053, hereinafter Mayer).
	With respect to Claim 1, Mayer discloses (see fig 6 unless otherwise noted), a gas-sensing apparatus with gas convection capability, the apparatus comprising:
   a housing [duct 61 and outer periphery of 62] filled with air and gas [para 52];
   a gas sensor [the gas sensing surface of 62, only the portion located within 61] entirely enclosed by the housing [duct 61 and outer periphery of 62];

 and an actuator [63] coupled to the substrate and configured to induce mechanical motions of the substrate in response to an activation signal [para 53, control system 64 signals actuator to exchange air] to generate a convection flow of the air and the gas within the housing, wherein the actuator is coupled to a surface of the substrate [top of 61, adjacent 63] external [clear from fig 6] to the housing.  
	With respect to Claim 2, Mayer discloses the apparatus of claim 1, wherein the actuator comprises a piezo-electric actuator [para 41], and wherein the activation signal comprises an electric voltage resulting in the mechanical motions [para 52].  
	With respect to Claim 10, Mayer discloses a communication device comprising:
   a processor [see para 53]; and
   a gas-sensing device [fig 6] with gas convection capability comprising:
   a housing [duct 61 and outer periphery of 62] filled with air and gas and including a substrate [portion of 61 adjacent 63] forming a bottom plate of the housing;
   a gas sensor entirely enclosed by [the gas sensing surface of 62, only the portion within 61] the housing; 
  and an actuator [63] coupled to an external surface of the substrate and configured to induce mechanical motions of the substrate in response to an activation signal from the processor [para 53, control system 64 signals actuator to exchange air] to generate a convection flow of air including a gas within the housing.  
	With respect to Claim 12, Mayer discloses the communication device of claim 10, wherein the actuator [63] is coupled to a surface of the substrate external to the housing.  Clear from fig 6.

 wherein the actuator comprises a piezo-electric actuator, and wherein the activation signal comprises an electric voltage resulting in the mechanical motions.  
	With respect to Claim 18, Mayer discloses an apparatus for venting a gas sensor, the apparatus comprising: a housing [duct 61 and outer periphery of 62] filled with air and gas; a substrate [portion of 61 adjacent 63] forming a bottom plate of the housing; an actuator [63] coupled to the substrate and configured to induce mechanical motions of the substrate in response to an activation signal [from processor in para 53]; and a gas sensor entirely enclosed by the housing, wherein the mechanical motions of the substrate is capable of inducing convection flow of air and the gas within the housing.  
	With respect to Claim 19, Mayer discloses the apparatus of claim 18, wherein the actuator is coupled to a second surface of the substrate external to the housing, and wherein the actuator comprises a piezo-electric actuator [para 41].   
	With respect to Claim 20, Mayer discloses the apparatus of claim 18, wherein the activation signal comprises an electric voltage [from processor in para 53] resulting in the mechanical motions of the actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer.
	With respect to Claim 8, Mayer discloses the apparatus of claim 1, further comprising an air-permeable membrane [speaker grill 311 in fig 3a] covering a top opening of the housing.  
	Mayer doesn’t discloses a single embodiment with the features of claim 1 and an air-permeable membrane covering a top opening of the housing.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that speaker grills are common protective covers on cell phone speakers, used for the benefit of preventing unwanted debris from entering, and would be obvious to use on any of the openings in every embodiment taught by Mayer, including the embodiment of figure 6.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Kriksunov et al. (U.S. Patent No 8,196,576, hereinafter Kriksunov).
	With respect to Claim 3, Mayer does not disclose the details of the actuator including a thermal bi-stable actuator or a shape memory alloy, wherein the activation signal comprises an electric current resulting in a resistive heat generation are common actuator types.
	Kriksunov discloses a vibrating actuator that uses a bimorph design.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known actuator in Mayer to cause the vibration, including bimorphic, bi-stable or shape memory actuators in order to reliably control the vibration of the vibrators.
	With respect to Claim 14, Mayer does not disclose the details of the actuator, including thermal bi-stable actuator or a shape memory alloy, wherein the activation signal comprises an electric current resulting in a resistive heat generation are common actuator types.
	Kriksunov discloses a vibrating actuator that uses a bimorph design.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Kriksunov in further view of Howard et al. (U.S. Patent No. 5,788,832, hereinafter Howard).
	With respect to Claim 4, the combination of Mayer and Kriksunov do not disclose further comprising a heat insulating block decoupling the gas sensor from the substrate.
	Howard recognizes that many gas sensors are temperature sensitive and uses heat insulating block decoupling the gas sensor from the substrate.  See column 2, lines 43-67.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a heat insulating block decoupling the gas sensor from the substrate to the combination of Mayer and Kriksunov in order to lessen the wear on the sensor as well as reducing confounding effects introduced by the heat generated by the actuator.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Corl et al. (U.S. Pub. NO. 2005/0054905, hereinafter Corl).
	With respect to Claim 5, Mayer does not discloses that the substrate comprises a flexible membrane, and wherein the flexible membrane comprises polyimide.
	Corl disclose a gas sensor using a common flexible insulating polyimide substrate, see para 37, that is a gas permeable membrane, see para 26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer substrate to be a flexible polyimide substrate for the benefit of reducing the chance that the substrate will break with pressure applied.

	Corl disclose a gas sensor using a common flexible insulating polyimide substrate, see para 37.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer substrate to be a flexible polyimide substrate for the benefit of reducing the chance that the substrate will break with pressure applied.  This flexible substrate would be a springy structure that flexibly couples the gas sensor to the rest of the substrate.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Corl in further view of Kriksunov.
	With respect to Claim 6, the combination of Mayer and Corl disclose that the flexible membrane comprises a portion flexibly coupling a central portion of the flexible membrane to a surrounding portion but does not show compliant ring portion.
	Kriksunov shows using a compliant ring portion 600, fig 9, to connect a central portion to a surrounding portion.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a ring a compliant ring portion to the combination of Mayer and Corl’s substrate to better thermally isolate the sensor from actuator generated heat.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Corl in further view of Chiu (U.S. Patent No. 5,421,844, hereinafter Chiu).
	With respect to Claim 9, the combination of Mayer and Corl do not show that the apparatus is configured to detect clogging of pores of the air-permeable membrane when used to measure gas concentration with and without activation of the actuator.
	Chiu shows, see column 3, lines 11-34, tracking a pressure drop to determine when the permeable layer is clogged.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Winston et al. (U.S. Patent No. 5,472,031, hereinafter Winston).
	With respect to Claim 11, Mayer discloses the communications device of claim 10, but does not disclose details of the gas sensor, so doesn’t disclose that the gas sensor comprises a microelectromechanical system pressure sensor disposed on a semiconductor chip that is placed on the substrate.
	Winston discloses a pressure sensor that is a microelectromechanical pressure sensor on a semiconductor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer such that the gas sensor comprises a microelectromechanical system pressure sensor disposed on a semiconductor chip that is placed on the substrate for the benefit of adding altitude sensing to the device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Howard and Corl. 
	With respect to Claim 15, Mayer does not disclose that the substrate comprises a flexible membrane including polyimide, and wherein the gas-sensing device further comprises a heat- insulating block decoupling the gas sensor from the substrate.
	Howard recognizes that many gas sensors are temperature sensitive and uses heat insulating block decoupling the gas sensor from the substrate.  See column 2, lines 43-67.

	Corl disclose a gas sensor using a common flexible insulating polyimide substrate, see para 37 that is a gas permeable membrane, see para 26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer substrate to be a flexible polyimide substrate for the benefit of reducing the chance that the substrate will break with pressure applied.  This flexible substrate would be a springy structure that flexibly couples the gas sensor to the rest of the substrate.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer, Howard and Corl in further view of Kriksunov.
	With respect to Claim 16, the combination of Mayer, Howard and Corl do not disclose that the flexible membrane comprises a compliant ring portion flexibly coupling a central portion of the flexible membrane to a surrounding portion, and wherein the gas-sensing device further comprises a springy structure used to flexibly couple the gas sensor to the substrate.
	Kriksunov shows using a compliant ring portion 600, fig 9, to connect a central portion to a surrounding portion.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a ring a compliant ring portion to the combination of Mayer and Corl’s substrate to better thermally isolate the sensor from actuator generated heat.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer, Howard and Corl in further view of Chiu.
	With respect to Claim 17, the combination of Mayer, Howard and Corl do not disclose that the gas-sensing device further comprises an air-permeable membrane covering a top opening of the 
	Chiu shows, see column 3, lines 11-34, tracking a pressure drop to determine when the permeable layer is clogged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add in clogged pore detecting means, such as the pressure drop teaching of Chiu into the combination of Mayer, Howard and Corl in order to know when a clogged permeable layer will negatively affect gas sensing.
Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive. 
	On page 7 the applicant argues that the duct and a portion of the duct can’t read on the housing and substrate since Mayer teaches other elements as housings and substrates. There is nothing preventing a prior art from having multiple housings and substrates.  Furthermore it isn’t relevant to a 102 analysis that some other interpretation of Mayer doesn’t read on the claims.  The rejection is proper if the examiner can show an interpretation of the prior art that reads on the broadest reasonable interpretation of the claims.  A housing is a very broad limitation.  One of ordinary skill in the art would consider any enclosure around a gas sensor to be a housing.  Additionally, a substrate is just a layer.  A layer of a duct can be a substrate.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP2905673 shows a similar electronic device whereby the gas sensor 171 is entirely enclosed by the housing.  See fig 7.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ALEX T DEVITO/Examiner, Art Unit 2855                    


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855